Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, fig. 1 of Song (US 2008/0183788) teaches a true random number generator based on a voltage-controlled oscillator [13], wherein the true random number generator comprises: a thermal noise generator [11];  5a ring oscillator [14]; the voltage-controlled oscillator; a D flip-flop [15]; and a post-processing circuit [that receiving output of 15] (not shown), wherein the D flip-flop has a clock terminal, an input terminal and an output terminal, an 10output terminal of the thermal noise generator is connected with an input terminal of the voltage-controlled oscillator, an output terminal of the voltage-controlled oscillator is connected with the clock terminal of the D flip-flop, an output terminal of the ring oscillator is connected with the input terminal of the D flip-flop, the output terminal of the D flip-flop is connected with an input terminal of the post-processing circuit, and an input terminal of the thermal noise 15generator is connected with a reference level. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein the thermal noise generator comprises: a digital-analog converter; an operational amplifier; a first resistor; a second resistor; a third resistor; and a fourth resistor, wherein an input terminal of the digital-analog converter is connected with one terminal of the third resistor, and a connecting terminal of the input terminal of the digital-analog converter 20and the one terminal of the third resistor is the input terminal of the thermal noise generator, an output terminal of the digital-analog converter is connected with one terminal of the first resistor, the other terminal of the first resistor is connected with a non-inverting input terminal of the operational amplifier, one terminal of the second resistor is connected with an inverting input terminal of the operational amplifier, and the other terminal of the third resistor 25and the other terminal of the second resistor are connected with one terminal of the fourth resistor, - 12 -File: 095559usf the other terminal of the fourth resistor is connected with an output terminal of the operational amplifier, and a connecting terminal of the other terminal of the fourth resistor and the output terminal of the operational amplifier is the output terminal of the thermal noise generator.
Regarding claims 2-4, these claims are allowed since they depend on claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896